ORDER
WHEREAS, our original opinion herein was filed on March 23,1982;
WHEREAS, respondent’s alternative motion for rehearing or transfer to the Missouri Supreme Court was denied by this Court on May 4, 1982;
WHEREAS, respondent’s application to transfer to the Missouri Supreme Court was denied by that Court on June 14, 1982;
WHEREAS, this Court’s mandate affirming the judgment of the Circuit Court of Jackson County, Missouri, as to the conviction for robbery, second degree, but reversing said judgment as to the conviction for armed criminal action was issued on June 16, 1982;
WHEREAS, the United States Supreme Court issued an order granting respondent’s petition for writ of certiorari on February 22, 1983;
WHEREAS, by Order issued on February 22, 1983 in Missouri v. William McKinney, Jr., - U.S. -, 103 S.Ct. 1172, 75 L.Ed.2d 424, the United States Supreme Court vacated the judgment of this Court 633 S.W.2d 164 insofar as it had reversed the conviction for armed criminal action, and ordered that this cause be remanded to this Court for further consideration in light of Missouri v. Hunter, 459 U.S. -, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983).
WHEREAS, the Order of the United States Supreme Court in Missouri v. William McKinney, Jr., supra, was received and filed in this Court on February 25, 1983;
NOW, THEREFORE, IT IS ORDERED that this Court’s mandate of June 16, 1982, be and is hereby withdrawn and for naught held;
IT IS FURTHER ORDERED that a new mandate issue forthwith affirming in all respects the judgment of conviction for robbery, second degree, and armed criminal action, rendered by the Circuit Court of Jackson County, Missouri.